Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 1 of 38




                 EXHIBIT A
        Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 2 of 38



                                                          CONTENTS

I.      RECITALS ...............................................................................................................2
II.     DEFINITIONS.........................................................................................................3
III.    CERTIFICATION OF SETTLEMENT CLASS ......................................................5
IV.     APPOINTMENT OF SETTLEMENT ADMINISTRATOR ...................................6
V.      COMPENSATION TO BE PAID TO SETTLEMENT CLASS MEMBERS .........6
VI.     NOTICE TO THE SETTLEMENT CLASS ............................................................8
VII.    REQUESTS FOR EXCLUSION ...........................................................................10
VIII.   PROCEDURE FOR OBJECTIONS ......................................................................10
IX.     ATTORNEYS’ FEES, REIMBURSEMENT OF LITIGATION EXPENSES, AND
        CLASS REPRESENTATIVE SERVICE AWARDS ..............................................11
X.      MOTION FOR PRELIMINARY APPROVAL .....................................................12
XI.     FINAL APPROVAL HEARING AND FINAL APPROVAL ORDER ..................12
XII.    EFFECTIVE DATE AND TERMINATION .........................................................13
XIII.   MUTUAL RELEASE ............................................................................................14
XIV.    MISCELLANEOUS ..............................................................................................15




                                                                   1
       Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 3 of 38



                      CLASS ACTION SETTLEMENT AGREEMENT

        Plaintiffs and Class Representatives LLE ONE, LLC, d/b/a Crowd Siren and d/b/a Social
Media Models, and Jonathan Murdough, and Defendant Facebook Inc. (collectively, the
“Parties”), hereby enter into this Agreement which provides for the settlement and final
resolution of the Action defined below, subject to the approval of the Court.

I.     RECITALS

       WHEREAS, Plaintiffs are named plaintiffs and proposed class representatives in the
Action, which is a putative class action lawsuit against Facebook in the United States District
Court for the Northern District of California captioned LLE One, LLC, et al. v. Facebook, Inc.,
Case No. 4:16-cv-06232-JSW (N.D. Cal.);
      WHEREAS, the Action is comprised of two consolidated lawsuits: Letizia, et al. v.
Facebook Inc., No. 4:16-cv-06232 (N.D. Cal.) (which was initially filed on October 27, 2016),
and Quirky, Inc. v. Facebook, Inc., No. 3:17-cv-00233 (initially filed on January 17, 2017);
       WHEREAS, the Court consolidated the two actions for all purposes on February 13,
2017, (ECF No. 32);
       WHEREAS, the plaintiffs in the consolidated action and their counsel have worked
together cooperatively to prosecute the action on their own behalf and on behalf of proposed
class members;
        WHEREAS, the nature of the action is detailed in the Fourth Amended Class Action
Complaint, (ECF No. 165), which alleges among other things that Facebook incorrectly
calculated two metrics concerning the average view times for video advertisements;
       WHEREAS, Plaintiffs assert claims for breach of contractual duties; violation of
California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq.; and for common
law fraud;
        WHEREAS, Facebook denies that Plaintiffs’ claims are meritorious, denies that it is
liable to Plaintiffs or any member of the Settlement Class for any of the matters asserted in the
Action, and disputes that Plaintiffs may obtain certification of any class for litigation purposes;
        WHEREAS, the parties briefed four motions to dismiss filed by Facebook, which
ultimately led to the Court dismissing Plaintiffs’ claim for unjust enrichment and allowing
Plaintiffs’ remaining claims to proceed into discovery;
      WHEREAS, Facebook filed answers on June 22, 2018, (ECF No. 137), and May 9, 2019,
(ECF No. 184);
         WHEREAS, the Action involved approximately 2 1/2 years of litigation activity, during
which time the Parties engaged in substantial pretrial activity in addition to the motion to dismiss
briefing described above, including extensive written discovery, the production of nearly 500,000
pages of documents (by Plaintiffs, Defendant, and third parties), 11 depositions, the filing of 8
joint letter briefs concerning discovery disputes, expert work, and the preparation of Plaintiffs’
motion for class certification, which would have been filed June 14, 2019, absent this Settlement;
        WHEREAS, in addition to their efforts devoted to prosecuting and defending the Action,
the Parties have explored and discussed at length the factual and legal issues raised in the Action;


                                                  2
       Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 4 of 38



       WHEREAS, the Parties engaged in discussions about the potential resolution of the
Action, after which, on April 10, 2019, they participated in an all-day, in-person mediation with
former Chief Judge of the U.S. District Court, Northern District of California, Vaughn R. Walker;
        WHEREAS, following the in-person mediation the Parties engaged in further
negotiations and discussions over the span of approximately two months with Judge Walker’s
assistance in a continuing effort to resolve the Action;
       WHEREAS, with Judge Walker’s assistance, the Parties reached agreement on June 11,
2019, to resolve the Action and subsequently memorialized the terms of their settlement in this
Agreement, including the attached exhibits; the Parties’ negotiations have at all times been at
arms-length;
        WHEREAS, Plaintiffs, by and through Class Counsel, have (a) made a thorough
investigation of the facts and circumstances surrounding the allegations in the Action; (b)
investigated the claims asserted in the Action, including but not limited to by (i) researching,
reviewing, and analyzing industry data, information, and public reports; (ii) collaborating with,
interviewing, or deposing witness(es), consultants, and experts; (iii) reviewing and analyzing
documents produced by Defendant and third parties; and (iv) investigating the law applicable to
the claims asserted in the Action, including the defenses that would likely be asserted;
        WHEREAS, Class Counsel are experienced in this type of litigation, recognize the costs
and risk of continued prosecution of the Action, and believe that it is in Plaintiffs’ and all
Settlement Class Members’ interest to resolve this Action as set forth herein;
        WHEREAS, Facebook has concluded that settlement is desirable to resolve, finally and
completely, all pending and potential claims of Plaintiffs and all Settlement Class Members
relating to the alleged practices at issue;
       WHEREAS, the Parties believe that this Agreement offers significant benefits to
Settlement Class Members and is fair, reasonable, adequate, and in the best interest of Settlement
Class Members;
        WHEREAS, by executing this Agreement and as a material condition of the settlement,
the Parties intend to settle and dispose of, fully and completely, both individually and on a
classwide basis, all claims, demands, and causes of action related to the conduct that was alleged
or that could have been alleged in the Action, as more fully set forth in this Agreement.
       NOW, THEREFORE, it is hereby stipulated and agreed, by and between the Parties, as
follows:
II.    DEFINITIONS

       As used throughout this Agreement, the following words and terms shall have the
meaning set forth below. Where appropriate, terms used in the singular shall be deemed to
include the plural and vice versa.
       1.      “Action” means LLE One, LLC, et al. v. Facebook, Inc., Case No. 4:16-cv-06232-
JSW, which is pending in the United States District Court for the Northern District of California,
including both of the underlying consolidated cases referenced above.
       2.     “Active Account” means a Facebook advertising account that is not currently an
Inactive Account.


                                                3
       Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 5 of 38



       3.      “Administrative Expenses” means all of the expenses incurred in the
administration of this Settlement, including, without limitation, all expenses or costs associated
with providing Class Notice, locating Settlement Class Members, determining the eligibility of
any person to be a Settlement Class Member, and administering, calculating and distributing the
Settlement Fund to Settlement Class Members. Administrative expenses also include all taxes,
and reasonable third-party fees and expenses incurred by the Settlement Administrator in
administering the terms of this Agreement.
        4.     “Agreement” means this Settlement Agreement, including, without limitation, all
of the attached exhibits.
       5.     “Class Notice” or “Class Notices” refers to the notice or notices to be sent to
Settlement Class Members, which shall be substantially in the form attached hereto as Exhibit A-
1.
       6.     “Class Counsel” means the law firms of Cohen Milstein Sellers & Toll PLLC,
Eglet Adams, and Gibbs Law Group LLP.
       7.      “Class Period” means February 12, 2015, through September 23, 2016.
       8.      “Court” refers to the court presiding over this Action, the United States District
Court for the Northern District of California.
        9.      “Effective Date” means the earliest date on which all of the events and conditions
specified in Section XII herein have occurred or have been met.
         10.     “Defendant” means (i) Facebook, Inc. and its subsidiaries and any other legal
entities, whether foreign or domestic, that are owned or controlled by Facebook, and (ii) the
shareholders, officers, directors, members, agents, employees, representatives, fiduciaries,
insurers, attorneys, legal representatives, predecessors, successors, and assigns of the entities in
Part (i) of this definition.
       11.     “Defense Counsel” means the law firm of Keker, Van Nest & Peters LLP.
       12.    “Escrow Account” means the escrow account managed by the Settlement
Administrator or its duly appointed agent(s), with the account to be held for the benefit of the
Settlement Class, Plaintiffs, and Class Counsel.
       13.     “Facebook Released Parties” means Defendant and its officers, directors, legal
representatives, successors, subsidiaries, and assigns.
      14.      “Final Approval Hearing” means the hearing at which the Court evaluates
whether to enter a Final Approval Order.
        15.   “Final Approval Order” means the Court order entered under Federal Rule of
Civil Procedure 23(e)(2) approving this Agreement and the Parties’ Settlement, certifying the
Settlement Class under Rule 23(a) and (b)(3), and appointing Class Counsel under Rule 23(g).
       16.      “Inactive Account” is a Facebook advertising account that has been closed,
disabled, or is unsettled because existing payment options are inoperative.
      17.      “Net Settlement Sum” means the Settlement Amount less all of the following: (i)
Administrative Expenses, (ii) Class Counsel’s attorneys’ fees, (iii) reimbursement of Class
Counsel’s litigation expenses, (iv) the service award payments to the class representatives, and



                                                  4
       Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 6 of 38



(v) any federal or state tax on any income earned by the Settlement Amount after it is deposited
into the Escrow Account.
      18.     “Plaintiffs” means LLE ONE, LLC (d/b/a Crowd Siren and d/b/a Social Media
Models) and Jonathan Murdough.
        19.    “Plaintiffs’ Counsel” means the law firms of Cohen Milstein Sellers & Toll PLLC,
Eglet Adams, Gibbs Law Group LLP, Law Offices of Charles Reichmann, Law Offices of Aisha
Christian, and Joseph Motta Attorney at Law, PLC.
        20.     “Preliminary Approval Order” means the order that the Court enters under Federal
Rule of Civil Procedure 23(e)(1), directing Notice to all Settlement Class Members based on the
Parties’ showing that the Court will likely be able to (i) approve the proposal under Rule
23(e)(2); and (ii) certify the Settlement Class for purposes of judgment on the proposal.
        21.   “Settlement” means the resolution of this Action as provided for and effectuated
by this Agreement.
       22.     “Settlement Administrator” refers to A.B. Data, Ltd.
       23.     “Settlement Amount” means the amount of forty million dollars ($40,000,000.00).
       24.     “Settlement Class” means all U.S. persons or entities who, from February 12,
2015 to September 23, 2016, had an account with Facebook, Inc., and who paid for placement of
video advertisements on a Facebook-owned platform. Excluded from the Class are Facebook;
any entity in which Facebook has a controlling interest; Facebook’s officers, directors, legal
representatives, successors, subsidiaries, and assigns; and any judge to whom this case is
assigned, his or her spouse, and all persons within the third degree of relationship to either of
them, as well as the spouses of such persons.
       25.     “Settlement Class List” means a list of all Facebook accounts satisfying the
proposed “Settlement Class” defined in Section II.24, which Facebook will compile based on a
good faith review of its records and provide to the Settlement Administrator.
        26.     “Settlement Class Member” refers to any person or entity who falls within the
definition of the Settlement Class and who does not validly exclude themselves from the
Settlement Class pursuant to the procedure set forth in the Preliminary Approval Order.
III.   CERTIFICATION OF SETTLEMENT CLASS

       1.      Promptly following the execution of this Agreement, and as part of the settlement
approval process contemplated in Federal Rule of Civil Procedure 23(e), the parties shall
cooperate to seek certification of the Settlement Class under Federal Rule of Civil Procedure
23(a) and (b)(3), including the appointment of Class Counsel under Federal Rule of Civil
Procedure 23(g).
         2.      In entering into this Agreement, Facebook does not concede that certification of a
litigation class would have been appropriate in this Action. Facebook’s agreement to provisional
certification does not constitute an admission of wrongdoing, fault, liability, or damage of any
kind to Class Representatives or any of the provisional Settlement Class Members. Facebook is
entering into this Agreement to eliminate the burdens, distractions, expense, and uncertainty of
further litigation.



                                                 5
       Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 7 of 38



       3.      In the event that the Court does not enter a Final Approval Order (or if a Final
Approval Order is reversed on appeal), all of Facebook’s defenses to class certification will be
preserved, and Plaintiffs and Class Counsel will be precluded from using the provisions of this
Section or the Court’s certification of the Settlement Class to suggest that a litigation class
should be certified.
IV.    APPOINTMENT OF SETTLEMENT ADMINISTRATOR

      1.      As part of the settlement approval process contemplated in Federal Rule of Civil
Procedure 23(e), the parties shall request that the Court appoint the Settlement Administrator.
       2.      The Settlement Administrator will be required to agree to all of the terms and
conditions of this Agreement relating to the administration of the Settlement.
       3.     The Settlement Administrator will be responsible for administering the
Settlement, which will include, among other tasks:
               a.     Disseminating Class Notice consistent with Section VI;
               b.     Calculating the amount owed to Class Members under the terms of this
                      Settlement;
               c.     Administering the Settlement Amount, including distributing payments to
                      Class Members consistent with this Agreement;
               d.      Preparing tax returns and paying taxes as necessary;
               e.     Paying to Class Counsel the Court-approved attorneys’ fees, litigation
                      expense reimbursements, and class representative service awards;
               f.     Preparing and providing any declarations or reports requested by the
                      Parties, required by this Agreement, or required by the Court; and
               g.     Responding to inquiries and requests from Class Members.
V.     COMPENSATION TO BE PAID TO SETTLEMENT CLASS MEMBERS

        1.     Subject to the terms of this Agreement, and in consideration for the releases and
the cessation of the Action provided for in this Agreement, Facebook will pay the Settlement
Amount as follows: (i) no later than five (5) Business Days after entry of the Preliminary
Approval Order, Facebook shall cause to be wired $500,000 (five-hundred thousand dollars) into
the Escrow Account to cover reasonable Administrative Expenses incurred prior to entry of the
Final Approval Order; and (ii) no later than twenty-one days (21) days after the Court enters the
Final Approval Order, Facebook shall cause to be wired the balance of the Settlement Amount,
$39,500,000 (thirty-nine million, five-hundred thousand dollars), into the Escrow Account. No
amounts from the Escrow Account may be withdrawn unless (i) expressly authorized by the
Settlement Agreement or (ii) approved by the Court. The Settlement Administrator shall provide
Class Counsel and Facebook with notice of any withdrawal or other payment the Settlement
Administrator proposes to make from the Escrow Account before the Effective Date at least five
(5) Business Days prior to making such withdrawal or payment. Prior to the Effective Date,
Class Counsel and Facebook may jointly authorize the payment of actual reasonable
Administrative Expenses from the Escrow Account without further order of the Court.



                                                6
       Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 8 of 38



        2.      No later than twenty-one (21) days after date the Effective Date, the Settlement
Administrator (in the case of non-ad credits) and Facebook (in the case of ad credits) shall
distribute the Net Settlement Sum to Settlement Class Members.
       3.      Payments to Settlement Class Members shall be made as follows:
            a. Each Settlement Class Member shall be sent a pro rata portion of the Net
               Settlement Sum directly proportionate to that Settlement Class Member’s
               expenditure on Facebook video advertising during the Class Period, as reflected in
               the Settlement Class List. The minimum recovery for each Settlement Class
               Member will be one cent.
            b. The Parties agree to distribute payments to Settlement Class Members as follows:
                   i. Class members who spent less than or equal to $15 on Facebook video
                      advertisements during the Class Period:
                          1. Active accounts will be compensated with a digital MasterCard
                             debit card if the accountholder so selects such payment method,
                             otherwise payment will be made in Facebook ad credits; and
                          2. Inactive accounts will be compensated with a digital MasterCard
                             debit card.
                   ii. Class members who spent more than $15 but less than $500,000 on
                       Facebook video advertisements during the Class Period:
                          1. Active Accounts will be paid with a digital MasterCard debit card
                             unless the accountholder elects payment by check (checks will
                             only be an option for Class members who are entitled to $25 or
                             more in payments) or Facebook ad credits; and
                          2. Inactive Accounts will be paid with a digital MasterCard debit card
                             unless the accountholder elects payment by check.
                  iii. Class members who spent more than $500,000 on Facebook video
                       advertisements during the Class Period:
                          1. Unless the account holder elects to receive payment in Facebook
                             ad credits, Active Accounts will be paid with a check so long as
                             the Settlement Administrator has a mailing address for the
                             accountholder; and
                          2. Inactive Accounts will be paid with a check so long as the
                             Settlement Administrator has a mailing address for the
                             accountholder.



        4.     Each Settlement Class Member will be responsible for remitting to federal, state,
and local taxing authorities any taxes that may be due and owing as a result of his or her receipt
of a payment under the Settlement. Settlement Class Members will hold Class Counsel, the
Parties, and Facebook’s counsel harmless and indemnify each of them for any liabilities, costs,


                                                 7
       Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 9 of 38



and expenses, including attorneys’ fees, caused by any such taxing authority relating in any way
to the tax treatment of the payment of the Net Settlement Sum to the Settlement Class.
        5.      To the extent any unpaid or undistributed part of the Settlement Amount is held by
the Settlement Administrator at the completion of the administration of the Settlement, it shall be
subject to a cy pres distribution to be proposed by the Parties and approved by the Court. Subject
to Section XIV.6. below, in no event shall any of the Settlement Amount be paid to or revert to
Facebook other than any amounts required to compensate Class Members in ad credits as
specified in V.3(b) above.
        6.     Any and all payments provided for or contemplated by this Agreement (including,
without limitation, all payments to Settlement Class Members, payments of attorneys’ fees and
reimbursement of litigation expenses to Class Counsel, payment of Administration Expenses,
and payment of class representative service awards) will be made from the Settlement Amount.
Under no circumstances will Facebook be required to pay as part of the Settlement any more
than the Settlement Amount, and under no circumstances will Plaintiffs’ Counsel be required to
pay any part of the Settlement Amount, including Administration Expenses.
       7.      The Settlement Administrator’s determination as to the monetary award that
should be paid to each Settlement Class Member shall be final and not subject to review by, or
appeal to, any court, mediator, arbitrator or other judicial body, including without limitation this
Court. As will be reflected in the Final Approval Order, Plaintiffs, Class Counsel, Defendant, and
Defense Counsel shall have no responsibility, and may not be held liable, for any determination
reached by the Settlement Administrator.

VI.    NOTICE TO THE SETTLEMENT CLASS

       1.      The Settlement Class List shall be used to ensure Class Notice is appropriately
disseminated to the Settlement Class.
        2.     Facebook shall, to the extent it possesses and can identify through reasonable
means, provide the Settlement Administrator with the Settlement Class List and for all such
persons or entities Facebook shall, to the extent it possesses and can identify through reasonable
means, provide the individual’s or entity’s (i) name, (ii) email address, (iii) mailing address, (iv)
the total amount he/she/it spent on video advertising during the Settlement Class Period, and (v)
whether the corresponding advertising account is Active or Inactive.
        3.     Facebook will compile the Settlement Class List with all of the information listed
in the preceding paragraph and provide it to the Settlement Administrator within 7 days after the
Court enters a Preliminary Approval Order.
        4.     The contents of the Settlement Class List shall not be used for any purpose other
than for providing the Class Notice and Settlement Distribution as described in this Agreement,
and the contents of the Settlement Class List shall be treated as private and confidential
information and not disseminated, in any manner, to anyone other than the Settlement
Administrator. The Parties agree to seek entry of an order by the Court mandating that the
Settlement Class List be treated as private, confidential, and proprietary.




                                                  8
      Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 10 of 38



       5.     No later than 21 days after the issuance of a Preliminary Approval Order, the
Settlement Administrator shall send the Class Notice to all Settlement Class Members via their
email addresses and their physical mailing addresses listed in the Settlement Class List.
        6.     For all Settlement Class members for whom the emailed and mailed Class Notice
is returned without forwarding address information, the Settlement Administrator shall use
reasonable skip tracing techniques to locate an updated email or physical mailing address to
provide notice to the best-known address resulting from that search.
        7.     The Settlement Administrator shall diligently report to the Parties the number of
notices originally emailed to Settlement Class Members, the number of notices mailed to
Settlement Class Members, the number of notices initially returned as undeliverable, the number
of additional notices mailed after an advanced address search, and the number of those additional
notices returned as undeliverable. The Settlement Administrator shall also be responsible for
maintaining a current Settlement Class List with updated email and mailing addresses.
        8.      The Settlement Administrator shall set up and maintain a website where the
Settlement Administrator will post the long-form Settlement notice (substantially in the form
attached as Exhibit A-2); a copy of this Agreement; the motion and all supporting papers
requesting entry of a Preliminary Approval Order; the Preliminary Approval Order; the motion
and all supporting papers requesting entry of a Final Approval Order; any motion and all
supporting papers requesting payment of attorneys’ fees, litigation cost reimbursements, and
class representative service awards; and any other documents or information jointly requested by
the Parties. The website will also list the date of the Final Approval Hearing. The website will
also provide potential Class Members the ability to assess the overall amount the Class Member
spent on Facebook video advertisement during the Class Period, estimated ranges of recovery,
projected ranges of recovery, and, if applicable, an option allowing the Class Member to direct
the distribution of their recovery.
       9.      The Class Notice will list the URL for the settlement website described in the
preceding paragraph as well as a toll-free number for Settlement Class Members to call to
request a paper copy of the long-form notice or other pertinent information.
      10.     In coordination with the direct Class Notice program, the Settlement
Administrator will also cause to be implemented paid and earned digital media notice via Google
AdWords and Google Display Networks.
       11.    No later than 14 days before the Final Approval Hearing, the Settlement
Administrator will submit a declaration attesting to the dissemination of Notice consistent with
this Agreement.
        12.    The Parties agree that the notice plan set forth in this section constitutes the best
notice practicable under the circumstances for the Settlement Class.
        13.    Facebook will cause the Settlement Administrator to serve the notice of settlement
required by 28 U.S.C. § 1715 within 10 days of the filing of the motion seeking a Preliminary
Approval Order. No later than 7 days before the Final Approval Hearing, Facebook shall cause
the Settlement Administrator to file a declaration attesting to its compliance with this provision.




                                                  9
       Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 11 of 38



VII.   REQUESTS FOR EXCLUSION

       1.      The provisions of this section shall apply to any request by any person or entity
who falls within the defined Settlement Class for exclusion from the Settlement Class.
       2.       Any such person or entity may request exclusion by submitting such request in
writing as set forth in the Class Notice.
       3.     Any request for exclusion must be received not later than the date specified in the
Preliminary Approval Order.
        4.       Any request for exclusion shall (i) state the person or entity’s full name, current
address, email address associated with the Settlement Class Member’s Facebook advertising
account, and Facebook advertising account identification number and (ii) specifically and clearly
state his/her/its desire to be excluded from the Settlement and from the Settlement Class.
       5.      Failure to comply with these requirements and to timely submit the request for
exclusion will result in the person or entity being bound by the terms of the Settlement
Agreement.
        6.     Any person or entity who submits a timely request for exclusion may not file an
objection to the Settlement and shall be deemed to have waived any rights or benefits under this
Agreement.
       7.      Not later than ten (10) days after the deadline for submission of requests for
exclusion, the Settlement Administrator shall provide to Class Counsel and Defense Counsel a
complete exclusion list together with copies of the exclusion requests.
        8.     Facebook shall have the right to withdraw from the Settlement, upon written
notice to Class Counsel, which must be sent to Class Counsel via overnight mail no later than
three (3) business days after the complete list together with copies of the exclusion requests is
provided to Class Counsel and Defense Counsel, in the event that the total video advertising
revenue attributable to those who excluded themselves from the Settlement Class is equal to or
greater than the percentage, set forth in the Confidential Side Letter, of total video advertising
revenue accrued by the Settlement Class during the Class Period.
VIII. PROCEDURE FOR OBJECTIONS

       1.      Any Settlement Class Members who do not exclude themselves and wish to
comment on or object to the Settlement or the award of fees and expenses to plaintiffs’ counsel
must do so in accordance with the terms of this Section VIII and the Preliminary Approval Order.
       2.      Settlement Class Members who fail to submit written objections that are both
timely and in full compliance with the requirements of this Section will be deemed to have
waived their objections to the Settlement and will be foreclosed and barred forever from making
any objection (whether by appeal or otherwise) to the Settlement.
       3.       The Settlement Class Member must mail a letter that is received no later than the
date specified in the Preliminary Approval Order and the comment or objection must contain the
following:
           a. The name and case number of this lawsuit, LLE One, LLC, et al. v. Facebook,
              Inc., Case No. 4:16-cv-06232-JSW (N.D. Cal.);


                                                 10
      Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 12 of 38



           b. The Settlement Class Member’s full name, mailing address, email address
              associated with the Settlement Class Member’s advertising account, telephone
              number, and Facebook advertising account identification number;
           c. If objecting, the Settlement Class Member must state whether the objection
              applies only to the objector, or to a specific subset of the Class, or to the entire
              Class;
           d. All reasons for the objection or comment;
           e. A statement identifying the number of class action settlements the Settlement
              Class Member or their attorney has objected to or commented on in the last five
              years;
           f. Whether the Settlement Class Member intends to personally appear at the Final
              Approval Hearing;
           g. The name and contact information of any and all attorneys representing, advising,
              or assisting the Settlement Class Member, including any counsel who may be
              entitled to compensation for any reason related to the objection or comment;
           h. Whether any attorney will appear on the Settlement Class Member’s behalf at the
              Final Approval Hearing, and if so the identity of that attorney; and
           i. The Settlement Class Member’s signature.
         4.      Any lawyer representing or assisting an objecting Settlement Class Member must:
(a) file a notice of appearance with the Court by the date set forth in the Preliminary Approval
Order; (b) file a sworn declaration attesting to representation of each Settlement Class Member
on whose behalf the lawyer has acted or will be acting; and (c) comply (and ensure their client’s
compliance) with each of the above requirements.
       5.     No Settlement Class Member will be entitled to be heard at the Final Approval
Hearing (whether individually or through separate counsel), unless their timely objection or
comment states their intention to appear at the Final Approval Hearing.


IX.    ATTORNEYS’ FEES, REIMBURSEMENT OF LITIGATION EXPENSES, AND
       CLASS REPRESENTATIVE SERVICE AWARDS

        1.      Class Counsel will file with the Court an application for an award of attorneys’
fees (not to exceed $12,000,000), reimbursement of litigation expenses (not to exceed $800,000),
and class representative service awards (not to exceed $25,000), entailing a total request of no
more than $12,825,000.00.
       2.     Any award of attorneys’ fees and reimbursement of litigation expenses that the
Court approves will be paid from the Settlement Amount by means of a wire transfer by the
Settlement Administrator to an account that Class Counsel designates one business day after the
payment specified in Section V.2 is made.




                                                 11
       Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 13 of 38



        3.      Attorneys’ fees and expenses awarded by the Court shall be allocated among
Plaintiffs’ Counsel in a manner that, in Class Counsel’s opinion, fairly compensates them for
their respective contribution to the progress of and results obtained in the Litigation.
       4.      Class Counsel will file with the Court an application for approval of service
awards to the Plaintiffs who are serving as class representatives in an amount not to exceed
$25,000.
        5.      The Settlement Administrator will pay any such Court-approved service awards
no later than twenty-one (21) days after the Effective Date by mailing via first class United States
mail a check in the approved amount payable to the recipient. The Settlement Administrator will
include with each Service Award check a Form 1099 to the extent such form is required.
X.      MOTION FOR PRELIMINARY APPROVAL

        1.      The Parties acknowledge that prompt approval, consummation, and
implementation of this Settlement are essential. The Parties shall cooperate with each other in
good faith to carry out the purposes of and effectuate this Settlement, shall promptly perform
their respective obligations hereunder, and shall promptly take any and all actions and execute
and deliver any and all additional documents and all other materials and information reasonably
necessary or appropriate to carry out the terms of this Settlement and the transactions
contemplated hereby.
       2.     Plaintiffs will file a motion requesting the Court enter a Preliminary Approval
Order, which will accomplish the following, among other matters:
            a. Find that the requirements of the Federal Rule of Civil Procedure 23(e)(1) have
               been satisfied such that the Court will likely be able to approve the Settlement
               under Rule 23(e)(2) and certify the Settlement Class for purposes of judgment on
               the proposal;
            b. Find that the procedures set forth in Section VI of this Agreement, including the
               dissemination of Class Notice, satisfy the requirements of due process and
               applicable law and procedure, and approve that manner of providing notice to the
               Settlement Class;
            c. Set a deadline for requesting exclusion from or objecting to the Settlement; and
            d. Set a date and time for the Final Approval Hearing at which the Court will finally
               determine the fairness, reasonableness, and adequacy of the proposed Settlement.
XI.     FINAL APPROVAL HEARING AND FINAL APPROVAL ORDER

        1.       A Final Approval Hearing will be held on a date approved by the Court no earlier
than ninety (90) days after the Settlement Administrator completes serving the notices required by
28 U.S.C. § 1715. The date, time, and place of the Final Fairness and Approval Hearing will be
set forth in the Notice and the Preliminary Approval Order, which will both further note that the
date and time are subject to change, and that any change will be noted on the Settlement Website.
      2.      Class Counsel shall move, before the Final Approval Hearing, for entry of a Final
Approval Order that, among other things, will:




                                                 12
       Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 14 of 38



            a. Approve this Agreement without modification (except insofar as agreed upon by
               the Parties) as fair, reasonable, and adequate to, and in the best interest of, the
               Settlement Class, and direct its implementation according to its terms;
            b. Find that the form and manner of class notice implemented pursuant to this
               Agreement (i) constitutes reasonable and the best practicable notice; (ii)
               constitutes notice that is reasonably calculated, under the circumstances, to
               apprise Settlement Class Members of the pendency of the Action, the terms of the
               proposed Settlement, the right to object to or exclude themselves from the
               proposed Settlement, and the right to appear at the Final Approval Hearing; (iii)
               constitutes due, adequate, and sufficient notice to all persons entitled to receive
               notice; and (iv) meets the requirements of federal due process, the Federal Rules
               of Civil Procedure, and any other applicable state and/or federal laws;
            c. Find that all Settlement Class Members except those who have properly excluded
               themselves will be bound by this Settlement and Agreement, including the release
               provisions and covenants not to sue;
            d. Direct that judgment be entered immediately dismissing with prejudice all
               individual and class claims asserted in the Action and ruling that no costs or fees
               be assessed on any Party beyond the attorneys’ fees and expenses provided for in
               Section IX of this Agreement;
            e. Incorporate the releases and covenants not to sue and forever bar any claims,
               causes of action, or liabilities by Settlement Class Members that have been
               released by reason of this Agreement;
            f. Approve the payments provided for in this Agreement to the Settlement Class
               Members and the Service Awards to Plaintiffs and make any necessary findings
               with regard to these approvals;
            g. Approve the award of attorneys’ fees and reimbursement of litigation costs to be
               paid to Class Counsel and make any necessary findings with regard to those
               approvals; and
            h. Retain jurisdiction of all matters relating to the interpretation, administration,
               implementation, and enforcement of this Agreement.
XII.    EFFECTIVE DATE AND TERMINATION

        1.      This Agreement shall become final and effective on the earliest date on which all
of the following events and conditions have occurred or have been met:
            a. Defendant and Class Counsel have executed this Settlement.
            b. No party has timely availed itself of any right provided by this Agreement to
               terminate this Agreement;
            c. The Court has entered the Judgment, following notice to the Settlement Class and
               the Fairness Hearing, finally approving this Agreement under Rule 23(e) of the
               Federal Rules of Civil Procedure and dismissing the Action with prejudice as to
               all Settlement Class Members; and



                                                  13
        Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 15 of 38



            d. The time for appeal or to seek permission to appeal from the Judgment has
               expired or, if appealed, approval of this Agreement and the Judgment has been
               affirmed in its entirety by the court of last resort to which such appeal has been
               taken and such affirmance has become no longer subject to further appeal or
               review.

        2.       Subject to Section XIV.6., if this Settlement Agreement is terminated pursuant to
its terms, disapproved by any court (including any appellate court), and/or not consummated for
any reason:
                a. The order certifying the Settlement Class for purposes of effectuating the
                   Settlement, and all preliminary and/or final findings regarding that class
                   certification order, shall be automatically vacated upon notice of the same to
                   the Court;
                b. The Action shall proceed as though the Settlement Class had never been
                   certified pursuant to this Settlement Agreement and such findings had never
                   been made, and the Action shall return to the procedural posture on June 11,
                   2019. No Party nor counsel shall refer to or invoke the vacated findings
                   and/or order relating to class settlement or Rule 23 of the Federal Rules of
                   Civil Procedure if this Settlement Agreement is not consummated and the
                   Action is later litigated and contested by Facebook under Rule 23 of the
                   Federal Rules of Civil Procedure.


XIII.   MUTUAL RELEASE

        1.       For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Plaintiffs and each Settlement Class Member, on behalf of themselves,
their current, former, and future heirs, executors, administrators, successors, attorneys, insurers,
agents, representatives, and assigns, fully and forever release, acquit, and discharge the Facebook
Released Parties, collectively, separately, individually and severally, from, and covenant not to
sue for, any and all claims, demands, rights, liabilities, grievances, damages, remedies, liquidated
damages, punitive damages, attorneys’ fees, penalties, losses, actions, and causes of action of
every nature and description whatsoever, whether known or unknown, suspected or unsuspected,
asserted or unasserted, whether in tort, contract, statute, rule, ordinance, order, regulation,
common law, public policy, equity, or otherwise, whether class, representative, individual or
otherwise in nature, that were alleged or could have been alleged based on the facts alleged in the
Action or that arise out of or relate to facts alleged in the Action (“Released Claims”). It is
expressly intended and understood by the Parties that this Agreement is to be construed as a
complete settlement, accord, and satisfaction of the Released Claims.
        2.      With respect to the Released Claims, Plaintiffs and Settlement Class Members
will be deemed to have, and by operation of the Final Approval Order will have, expressly waived
and relinquished, to the fullest extent permitted by law, the provisions, rights and benefits of
Section 1542 of the California Civil Code, and any other similar provision under federal or state
law that purports to limit the scope of a general release. California Civil Code section 1542
provides:



                                                 14
       Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 16 of 38



                A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                THAT THE CREDITOR OR RELEASING PARTY DOES
                NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
                FAVOR AT THE TIME OF EXECUTING THE RELEASE
                AND THAT, IF KNOWN BY HIM OR HER WOULD HAVE
                MATERIALLY AFFECTED HIS OR HER SETTLEMENT
                WITH THE DEBTOR OR RELEASED PARTY.

        3.       For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Facebook fully and forever releases, acquits, and discharges Plaintiffs and
Plaintiffs’ Counsel (“Plaintiff Released Parties”), collectively, separately, individually and
severally, from, and covenants not to sue for, any and all claims, demands, rights, liabilities,
grievances, damages, remedies, liquidated damages, punitive damages, attorneys’ fees, penalties,
losses, actions, and causes of action of every nature and description whatsoever, whether known
or unknown, suspected or unsuspected, asserted or unasserted, whether in tort, contract, statute,
rule, ordinance, order, regulation, common law, public policy, equity, or otherwise, whether class,
representative, individual or otherwise, including, without limitation, any and all claims relating
to the Action (collectively, “Released Facebook Claims”). It is expressly intended and understood
by the Parties that this Agreement is to be construed as a complete settlement, accord, and
satisfaction of Facebook Released Claims.
         4.       With respect to the Released Facebook Claims, Facebook stipulates and agrees
that it will be deemed to have, and by operation of the Final Approval Order will have, expressly
waived and relinquished, to the fullest extent permitted by law, the provisions, rights and benefits
of Section 1542 of the California Civil Code, or any other similar provision under federal or state
law that purports to limit the scope of a general release. California Civil Code section 1542
provides:
                A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                THAT THE CREDITOR OR RELEASING PARTY DOES
                NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
                FAVOR AT THE TIME OF EXECUTING THE RELEASE
                AND THAT, IF KNOWN BY HIM OR HER WOULD HAVE
                MATERIALLY AFFECTED HIS OR HER SETTLEMENT
                WITH THE DEBTOR OR RELEASED PARTY.

XIV.    MISCELLANEOUS

        1.      No admission. Facebook denies any and all claims alleged in the Action and all
wrongdoing whatsoever. This Agreement is neither a concession nor an admission, and will not
be used against Facebook as an admission or indication with respect to any claim of any fault,
concession or omission by Facebook. Whether or not the Settlement is finally approved, neither
the Settlement, nor any document, statement, proceeding or conduct related to this Agreement,
will in any event be:
            a. construed as, offered or admitted in evidence as, received as, or deemed to be
               evidence for any purpose adverse to Facebook, including, but not limited to,
               evidence of a presumption, concession, indication or admission by Facebook of
               any liability, fault, wrongdoing, omission, concession or damage; or


                                                 15
       Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 17 of 38



            b. disclosed, referred to or offered or received in evidence against Facebook in any
               further proceeding in the Action, or any other civil, criminal or administrative
               action or proceeding, except for purposes of settling the Action pursuant to this
               Agreement or enforcing this Agreement.
        2.       Jurisdiction and Choice of Law. The Parties hereby irrevocably submit to the
jurisdiction of the Court for any dispute arising out of or relating to this Agreement, the
applicability of this Agreement, or the enforcement of this Agreement. All questions with respect
to the construction of this Agreement and the rights and liabilities of the Parties will be governed
by the laws of the State of California applicable to agreements to be wholly performed within the
State of California.
       3.       Good faith. The Parties, their successors and assigns, and their counsel will
cooperate fully with one another and undertake all steps necessary to effectuate the terms and
conditions of this Agreement. The Parties agree to use good faith in resolving any disputes that
may arise in the implementation of the terms of this Agreement. The Parties and their respective
attorneys will not seek to solicit or otherwise encourage any person to exclude himself or herself
from the Settlement Class, object to the Settlement, or appeal from any order or judgment of the
Court that is consistent with the terms of this Agreement.
       4.        No waivers. The waiver by one Party of any breach of this Agreement by another
Party shall not be deemed a waiver of any prior or subsequent breach of this Agreement.
        5.       Notice of breach. If one Party to this Agreement considers the other to be in
breach of its obligations under this Agreement, that Party must provide the allegedly breaching
Party written notice of the alleged breach and reasonable opportunity to cure the breach before
taking any action to enforce any rights under this Agreement.
        6.       Nullification. As provided in Section XII.2., if (a) the Court does not enter the
Preliminary Approval Order or the Final Approval Order, or (b) the Settlement does not become
final for any other reason, this Agreement will be null and void and any order or judgment entered
by the Court in furtherance of this Settlement will be treated as void ab initio. In such event, the
Parties will proceed in all respects as if this Agreement had not been executed, and within five (5)
Business Days of such event, the Parties shall cause the Settlement Escrow Fund to be returned to
Facebook, less any reasonable Administrative Expenses (including taxes) actually incurred and
paid, payable, or due from the Settlement Fund.
        7.      Modifications Suggested by the Court. If the Court suggests any modifications to
the Agreement or conditions either Preliminary Approval or Final Approval on modifications to
the Agreement, the Parties shall, working in good faith and consistent with the Agreement,
endeavor to cure any such deficiencies identified by the Court. However, the Parties shall not be
obligated to make any additions or modifications to the Agreement that would affect the benefits
provided to the Settlement Class Members, or the cost to or burden on Facebook, Plaintiffs, or
Plaintiffs’ Counsel, or the content or extent of Notices required to Settlement Class Members, or
the scope of any of the releases contemplated in this Agreement. If the Court orders or proposes
such additions or modifications, the Parties will each have the right to terminate the Settlement
Agreement within seven (7) days from the date of the Court’s order or proposal. If either party
elects to terminate the Settlement Agreement pursuant to this section, the Agreement will be
deemed null and void ab initio and the provisions of XII.2 will apply.



                                                 16
       Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 18 of 38



        8.       Representations and Warranties. Class Counsel represents that: (1) they are
authorized by the Plaintiffs to enter into this Agreement; (2) they are seeking to protect the
interests of the Settlement Class; and (3) they have not assigned or transferred, or purported to
assign or transfer, to any person or entity, any claim or any portion thereof or interest therein,
including, but not limited to, any interest in the Action or any related action, and they further
represent and warrant that they know of no such assignments or transfers on the part of any
Settlement Class Member. Facebook represents and warrants that the individual(s) executing this
Agreement are authorized to enter into this Agreement on behalf Facebook.
        9.     Own Counsel. Each Party acknowledges that it has been represented by attorneys
of its own choice throughout all of the negotiations that preceded the execution of this
Agreement and in connection with the preparation and execution of this Agreement.
        10.    Mistake. In entering and making this Agreement, the Parties assume the risk of
any mistake of fact or law. If the Parties, or any of them, should later discover that any fact they
relied upon in entering into this Agreement is not true, or that their understanding of the facts or
law was incorrect, the Parties shall not be entitled to seek rescission of this Agreement, or
otherwise attack the validity of the Agreement, based on any such mistake. This Agreement is
intended to be final and binding upon the Parties regardless of any mistake of fact or law.
       11.     Notice. All notices, requests, demands, and other communications required or
permitted to be given pursuant to this Agreement (other than notice of settlement to Settlement
Class Members) will be in writing and will be delivered by email and/ or by next-day express
mail (excluding Saturday, Sunday, and federal holidays):
        If to Class Counsel then:

                Eric H. Gibbs
                Gibbs Law Group LLP
                505 14th Street, Suite 1110
                Oakland, CA 94612

        If to Facebook then:

                David J. Silbert
                Keker, Van Nest & Peters LLP
                633 Battery Street
                San Francisco, CA 94111-1809


        12.     Exhibits. The exhibits attached to this Agreement are hereby incorporated by
reference as though set forth fully herein and are a material part of this Agreement. Any notice,
order, judgment, or other exhibit that requires approval of the Court must be approved without
material alteration from its current form in order for this Agreement to become effective.
        13.     Entire Agreement. This Agreement represents the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior oral and written
agreements and discussions. Each Party covenants that it has not entered in this Agreement as a
result of any representation, agreement, inducement, or coercion, except to the extent specifically
provided herein. Each Party further covenants that the consideration recited herein is the only


                                                 17
    Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 19 of 38




consideration for entering into this Agreement and that no promises or representations of another
or further consideration have been made by any person. This Agreement may be amended only
by an agreement in writing duly executed by all Parties, provided, however, that after entry of the
Final Approval Order, the Parties may by written agreement effect such amendments,
modifications, or expansions of this Agreement and its implementing documents (including all
exhibits hereto) without further notice to the Settlement Class or approval by the Court if such
changes are consistent with the Court's Final Approval Order and do not limit the rights of
Settlement Class Members under this Agreement.
       14.    Drafting. Each Party has cooperated in the drafting and preparation of this
Agreement. Hence, in any construction to be made of this Agreement, the same will not be
construed against any Party as drafter of this Agreement.
        15.    Counterparts. This Agreement may be executed with an electronic or facsimile
signature and in one or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.
        16.     Headings. The headings contained in this Agreement are for reference only and
are not to be construed in any way as a part of the Agreement.
        17.    Binding Effect. This Agreement is binding upon and will inure to the benefit of
the Parties and their respective heirs, assigns and successors-in-interest.


       WHEREFORE, Plaintiffs, on their own behalf and on behalf of the Settlement Class
Members and through Class Counsel, and Facebook, by itself or its duly authorized
representatives and through counsel, have executed this Agreement as of the dates set forth
below.



FOR PLAINTIFFS:

Dated: October 4, 2019                               Gibbs Law Group LLP




Dated: October 4, 2019                               Cohen Milstein Sellers Toll PLLC



                                                     By_ _ _ _ _ _ _ _ _ _ __
                                                             Andrew N. Friedman




                                                18
    Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 20 of 38




consideration for entering into this Agreement and that no promises or representations of another
or further consideration have been made by any person. This Agreement may be amended only
by an agreement in writing duly executed by all Parties, provided, however, that after entry of the
Final Approval Order, the Parties may by written agreement effect such amendments,
modifications, or expansions of this Agreement and its implementing documents (including all
exhibits hereto) without further notice to the Settlement Class or approval by the Court if such
changes are consistent with the Court's Final Approval Order and do not limit the rights of
Settlement Class Members under this Agreement.
       14.    Drafting. Each Party has cooperated in the drafting and preparation of this
Agreement. Hence, in any construction to be made of this Agreement, the same will not be
construed against any Party as drafter of this Agreement.
   _ 15.       Countemarts. This Agreement may be executed with an electronic or facsimile
signature and in one or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.
        16.     Headings. The headings contained in this Agreement are for reference only and
are not to be construed in any way as a part of the Agreement.
        17.     Binding Effect. This Agreement is binding upon and will inure to the benefit of
the Parties and their respective heirs, assigns and successors-in-interest.



       WHEREFORE, Plaintiffs, on their own behalf and on behalf of the Settlement Class
Members and through Class Counsel, and Facebook, by itself or its duly authorized
representatives and through counsel, have executed this Agreement as of the dates set forth
below.



FOR PLAINTIFFS:

Dated: October 4, 2019                               Gibbs Law Group LLP



                                                     By_ _ _ _ _ _ _ _ __ __
                                                          Eric H. Gibbs

Dated: October 4, 2019                               Cohen Milstein Sellers Toll PLLC



                                                     By_         ---.~ /[lt,
                                                       0----1--.1l=
                                                             Andrew N. Friedman




                                                18
Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 21 of 38
   Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 22 of 38




Dated: October 4, 2019                Eglet Adams



                                      By_
                                               Robert T. Eglet



Dated: October 4, 2019                LEE ONE, LLC



                                      By_
                                               Todd Levy



Dated: October 4,2019                 By_
                                               Jonathan Murdough


FOR DEFENDANT


Dated: October 4, 2019                Keker.



                                               David J. Silbert


Dated: October 4,2019




                                 19
Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 23 of 38




                  EXHIBIT A-1
Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 24 of 38




                            LLE One, LLC, et al. v. Facebook, Inc.                   FACEBOOK VIDEO AD                                        PRESORTED
                            Case No. 4:16-cv-06232-JSW                               SETTLEMENT                                            FIRST-CLASS MAIL
                                                                                     c/o A.B. DATA, LTD.                                     U.S. POSTAGE
                                                                                     PO BOX XXXXXX                                                PAID
                                          LEGAL NOTICE                               MILWAUKEE, WI 53217                                    MILWAUKEE, WI
                                                                                                                                           PERMIT NO. 3780
                            Are you a U.S. person or entity who had
                            an account with Facebook, Inc., and                      Postal Service: Please Do Not Mark or Cover Barcode
                            bought video advertising on a
                            Facebook-owned platform between                          NOTICE NUMBER «NoticeID»
                            February 12, 2015, and September 23,
                            2016? If so, you could get a payment
                            from a $40 million class action                          [NAME1]
                            settlement.                                              [ADDR1]
                                                                                     [CITY] [ST] [ZIP]
                             A federal court authorized this notice. This is not a   [COUNTRY]
                                         solicitation from a lawyer.




                                                                                      MAILING CLEARANCE 4.75 x .625
Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 25 of 38




                                                          NOTICE OF PROPOSED CLASS ACTION SETTLEMENT
                            What is the lawsuit about? Plaintiffs allege an error led Facebook to incorrectly calculate two metrics about how long,
                            on average, users watched Facebook video ads, impacting how much advertisers spent. Facebook acknowledges it
                            incorrectly calculated the metrics but denies the metrics impacted spending and otherwise denies the lawsuit’s allegations.
                            What are the settlement benefits? Facebook will pay $40 million to resolve the suit; an estimated $26 million will be
                            paid to class members. Your recovery will depend upon how much you spent on Facebook video ads during the class
                            period. Payments will be sent automatically. If you spent $500,000 or more, you will be mailed a check; more than $15,
                            you will be emailed a digital debit card; $15 or less, you’ll receive an account credit, and if your account is inactive, you
                            will receive a digital debit card.
                            What are your other options? If you want to sue Facebook, you must exclude yourself to preserve your rights. If you’re
                            a Class Member, you can ask the Court to deny approval by filing an objection, however the Court cannot change the terms
                            of the Settlement. The deadline to exclude from or object to the Settlement is [date]. www.xxxxxx.com.
                            Fairness Hearing: The Court will hold a hearing on [month], [day], [year] to consider approving the settlement and a request
                            by the class’s attorneys for attorneys’ fees (up to $12 million), cost reimbursements (up to $800,000), and service awards
                            (up to $25,000) to the class representatives. You may ask to appear at the hearing, but you don’t have to.
                            How do I get more information? This notice summarizes the proposed Settlement. For the precise terms, please see the
                            long-form notice and settlement agreement, available at www.xxxxxxx.com, by contacting Class Counsel at [phone number],
                            by accessing the Court docket in this case, for a fee, through the Court’s PACER system at https://ecf.cand.uscourts.gov, or by
                            visiting the office of the Clerk of the Court for the United States District Court for the Northern District of California, 1301
                            Clay Street, Oakland, CA 94612, between 9:00 a.m. and 4:00 p.m., Monday through Friday, excluding Court holidays.
                               QUESTIONS? VISIT WWW. XXXXXXX.COM OR CALL (800) XXX-XXXX. PLEASE DO NOT TELEPHONE
                                        THE COURT OR THE COURT CLERK’S OFFICE TO INQUIRE ABOUT THIS SETTLEMENT
Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 26 of 38




                  EXHIBIT A-2
       Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 27 of 38




      UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA

 If you bought video advertising on a Facebook-
owned platform, you could get a payment from a
            class action settlement.
              A federal court authorized this notice. This is not a solicitation from a lawyer.

    Facebook, Inc., has agreed to pay $40 million to resolve a class action lawsuit brought on behalf
     of U.S. advertisers who bought video advertising on a Facebook-owned platform between February
     12, 2015, and September 23, 2016.
    The settlement resolves a lawsuit over whether Facebook acted unlawfully by overstating how long its
     users watched video advertisements during the class period. The settlement avoids costs and risks to you
     from continuing the lawsuit; pays money to purchasers of video advertising like you; and releases
     Facebook, Inc., from liability.
    The attorneys representing all Class Members will file a request for attorneys’ fees (up to $12 million),
     cost reimbursements (up to $800,000), and service awards (up to $25,000 in total) to the Class
     Representatives for investigating the facts, litigating the case, and negotiating the Settlement. If these
     fees, costs, and service awards are granted and after settlement administration expenses are paid, an
     estimated $26 million will remain to be paid to Class Members.
    The two sides disagree on how much money could have been won if purchasers of Facebook video
     advertising won a trial. Plaintiffs estimate that the most the Class might recover at a trial is $100-$200
     million. That best-case scenario assumes Plaintiffs win class certification, survive summary judgment,
     overcome challenges to their experts and damages models, then win at trial, and win any post-trial
     appeals, all of which is difficult, expensive, and would likely take several more years. On top of that, a
     jury could find for the Plaintiffs but award less money than Plaintiffs request, including minimal or no
     damages. For its part, Facebook believes that even if Plaintiffs had succeeded at trial, the alleged
     unlawful conduct did not cause any damages and so the Class would recover nothing.
    Your legal rights are affected whether you act or don’t act. Read this notice carefully.

                  YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:

                               Get no payment. This is the only option that allows you to ever be part of
    EXCLUDE YOURSELF
                               any other lawsuit against Facebook, Inc., about the legal claims in this case.

    OBJECT                     Write to the Court about why you don’t like the settlement.

    GO TO A HEARING            Ask to speak in Court about the fairness of the settlement.




                                                      1
             QUESTIONS? CALL 1-800-000-0000 TOLL FREE, OR VISIT www._______.COM
      Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 28 of 38




    DO NOTHING                Get a payment. Give up rights.

   These rights and options—and the deadlines to exercise them—are explained in this notice.

   The Court in charge of this case still has to decide whether to approve the settlement. Payments
    will be made if the Court approves the settlement and after appeals are resolved. Please be patient.




                                                    2
            QUESTIONS? CALL 1-800-000-0000 TOLL FREE, OR VISIT www._______.COM
       Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 29 of 38




                           WHAT THIS NOTICE CONTAINS
BASIC INFORMATION ………………………………….……………………..…                                     PAGE 4
  1.   Why did I get this notice package?
  2.   What is this lawsuit about?
  3.   Why is this a class action?
  4.   Why is there a settlement?

WHO IS IN THE SETTLEMENT……………………………………………………                                    PAGE 5
  5. How do I know if I am part of the settlement?
  6. Are there exceptions to being included?
  7. I’m still not sure if I am included.

THE SETTLEMENT BENEFITS—WHAT YOU GET………………………..….…                              PAGE 5
  8. What does the settlement provide?
  9. How much will my payment be?

HOW YOU GET A PAYMENT …………………………………………….……...                                   PAGE 6
  10. How can I get a payment?
  11. When would I get my payment?
  12. What am I giving up to get a payment or stay in the Class?

EXCLUDING YOURSELF FROM THE SETTLEMENT……………………………                               PAGE 8
  13. How do I get out of the settlement?
  14. If I don’t exclude myself, can I sue Facebook for the same thing later?
  15. If I exclude myself, can I get money from this settlement?

THE LAWYERS REPRESENTING YOU….………………………….…………...                                PAGE 8
  16. Do I have a lawyer in the case?
  17. How will the lawyers be paid?

OBJECTING TO THE SETTLEMENT…………………...………………………...                               PAGE 9
  18. How do I tell the Court that I don’t like the settlement?
  19. What’s the difference between objecting and excluding?

THE COURT’S FAIRNESS HEARING………………………………………..….                                 PAGE 10
  20. When and where will the Court decide whether to approve the settlement?
  21. Do I have to come to the hearing?
  22. May I speak at the hearing?

IF YOU DO NOTHING……………………………….……………………………                                       PAGE 11
  23. What happens if I do nothing at all?

GETTING MORE INFORMATION…………………………………………………                                     PAGE 12
  24. Are there more details about the settlement?
  25. How do I get more information?




                                                     3
           QUESTIONS? CALL 1-800-000-0000 TOLL FREE, OR VISIT www._______.COM
      Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 30 of 38




                                     BASIC INFORMATION

 1. Why did I get this notice package?

You may have had an account with Facebook, Inc., and paid for placement of video advertising on
a Facebook-owned platform between February 12, 2015, and September 23, 2016.

The Court sent you this notice because you have a right to know about a proposed settlement of a
class action lawsuit, and about all of your options, before the Court decides whether to approve the
settlement. If the Court approves it and after objections and appeals are resolved, an administrator
appointed by the Court will make the payments that the settlement allows. You will be informed
of the progress of the settlement at www.__________.com.

This package explains the lawsuit, the settlement, your legal rights, what benefits are available,
who is eligible for them, and how to get them.

The Court in charge of the case is the United States District Court for the Northern District of
California, and the case is known as LLE One, LLC, et al., v. Facebook, Inc., Case No. 4:16-cv-
06232-JSW. The companies and people who sued are called Plaintiffs, and the company they sued,
Facebook, Inc., is called the Defendant.

 2. What is this lawsuit about?
The lawsuit alleges that an error led Facebook to incorrectly calculate two metrics concerning how
long, on average, users were watching Facebook video advertisements. The two metrics were
average duration of video viewed and average percentage of video viewed. The lawsuit alleges that
the error impacted how much video advertisers spent on Facebook advertising. Facebook
acknowledges that it incorrectly calculated the two metrics for a limited period but denies that the
metrics impacted advertiser spending and otherwise denies the lawsuit’s allegations.

 3. Why is this a class action?

In a class action, one or more people called Class Representatives (in this case, LLE One, LLC,
and Jonathan Murdough) sue on behalf of companies and people who have similar claims. All these
companies and people are a Class or Class Members. One court resolves the issues for all Class
Members, except for those who exclude themselves from the Class. U.S. District Judge Jeffrey S.
White is in charge of this class action.

 4. Why is there a settlement?

The Court did not decide in favor of Plaintiffs or Defendant. Instead, both sides agreed to a
settlement. That way, they avoid the multi-year delay, risk, and cost of further litigation and a trial,
and the people affected will get compensation. The Class Representatives and the attorneys think
the settlement is best for all Class Members.

                                           4
             QUESTIONS? CALL 1-800-000-0000 TOLL FREE, OR VISIT www.________.COM
      Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 31 of 38




                                  WHO IS IN THE SETTLEMENT

To see if you will get money from this settlement, you first have to decide if you are a Class Member.

 5. How do I know if I am part of the settlement?

You are a member of the class if you are a U.S. persons or entity who, from February 12, 2015,
to September 23, 2016, had an account with Facebook, Inc. and paid for placement of video
advertisements on a Facebook-owned platform.

 6. Are there exceptions to being included?

You are not a Class Member if you are Facebook, Inc., an entity in which Facebook has a
controlling interest, are one of Facebook’s officers, directors, legal representatives, successors,
subsidiaries, or assigns, or you are a judge to whom this case is assigned, the judge’s spouse, or
have a third degree of relationship to the judge or his spouse, or are the spouse of someone with a
third degree of relationship.

If you paid for video advertising on a Facebook-owned platform, that alone does not make you a
Class Member. You are a Class Member only if you had an account with Facebook, Inc., and also
paid for Facebook video advertising between February 12, 2015, and September 23, 2016. You
also must be a U.S. person or entity to be a Class Member.

 7. I’m still not sure if I am included.

If you are still not sure whether you are included, you can ask for free help. You can call 1-8xx-
xxx- xxx or visit www.__________.com for more information.

                       THE SETTLEMENT BENEFITS—WHAT YOU GET

 8. What does the settlement provide?

Facebook, Inc., has agreed to create a fund of $40,000,000. After attorneys’ fees, costs, service
awards, and settlement administration expenses are deducted, an estimated $26,000,000 will be
divided among Class Members.

 9. How much will my payment be?

Your share of the fund will depend on how much money you spent on video advertising on a
Facebook-owned platform between February 12, 2015, and September 23, 2016. The chart below
provides an estimate of Class Members’ recoveries if $26,000,000 is divided among Class
Members:



                                           5
             QUESTIONS? CALL 1-800-000-0000 TOLL FREE, OR VISIT www.________.COM
           Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 32 of 38




    Amount spent on video             Maximum damages-                    Alternative damages-              Estimated
       advertising from                 recovery at trial                   recovery at trial               Settlement
    2/12/2015 to 9/23/2016            (Plaintiffs' estimate)1             (Facebook's estimate)             Payment2
         $250,000.00              $6,375.00       to $12,750.00                   $0.00                      $1,675.00
         $150,000.00              $3,825.00       to $7,650.00                    $0.00                      $1,005.00
          $75,000.00              $1,912.50       to $3,825.00                    $0.00                       $502.50
          $50,000.00              $1,275.00       to $2,550.00                    $0.00                       $335.00
          $25,000.00               $637.50        to $1,275.00                    $0.00                       $167.50
          $10,000.00               $255.00        to    $510.00                   $0.00                        $67.00
           $5,000.00               $127.50        to    $255.00                   $0.00                        $33.50
           $1,000.00                $25.50        to     $51.00                   $0.00                         $6.70
            $500.00                 $12.75        to     $25.50                   $0.00                         $3.35
            $100.00                  $2.55        to      $5.10                   $0.00                         $0.67

     In short, those who bought more video advertising on a Facebook-owned platform during the class
     period will get more settlement money; those who spent fewer dollars on advertising during the
     class period will get less. All of the settlement fund that remains after attorneys’ fees expenses,
     costs, service awards, and settlement administration expenses are paid will be distributed to Class
     Members.


                                          HOW YOU GET A PAYMENT

      10. How can I get a payment?


     You do not need to do anything to receive your share of the settlement. Your money will be sent
     to you automatically if the Court approves the settlement, unless you exclude yourself from the
     settlement.

     The form of payment you receive will depend on how much you spent on video advertising during
     the class period.
                 Class Members who spent more than $500,000 on video advertising during the
                  Class Period3 will be mailed a check.4

1
  The ranges in this column presume Plaintiffs would win either the high or low end of the amount of money they ask for
at trial. While Plaintiffs believe they have a strong case, before even getting to trial, they would have to first win class
certification, then win summary judgment, then overcome challenges to their experts and damages models, then win at
trial, then win the post-trial appeal, all of which is difficult, expensive, and will take several more years. On top of that, a
jury could find for the Plaintiffs at trial but award less money than Plaintiffs request, including minimal or no damages.
In other words, there can be little doubt that Facebook’s defenses present the possibility that the Class would recover
nothing if the case persisted, or at least far less than what Plaintiffs were seeking.
2
  This is an estimate. The final payout will depend upon what the Court ultimately awards in attorneys fees, costs, incentive
awards as well as settlement administration expenses and the number of class members that opt-out.
3
  February 12, 2015 through September 23, 2016.
4
  A check will be mailed to the most recent address Facebook has on file. If you would like to update your mailing address,
you can do so at the website [INSERT HERE].
                                                6
                  QUESTIONS? CALL 1-800-000-0000 TOLL FREE, OR VISIT www.________.COM
          Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 33 of 38




                      o If you have an active Facebook advertiser account, you can opt to receive an
                        account credit instead. 5
                 Class Members who spent more than $15 and but less than $500,000 on video
                  advertising during the Class Period will be emailed a digital MasterCard (which
                  can be used as a debit card anywhere MasterCard is accepted).
                      o If you have an active Facebook advertiser account, you can opt to receive a
                        credit to your account or a check instead.6
                 Class Members who spent less than or equal to $15 on video advertising during
                  the Class Period will receive their money as follows:
                      o If you maintain an active Facebook advertiser account, you will receive a credit
                        to your account. 7 If you prefer, you can opt to receive a digital MasterCard
                        instead.
                      o If your Facebook advertiser account is no longer active, you will receive a
                        digital MasterCard.
    If you would like to change your payment method to something different from the default (e.g.,
    from an account credit to a digital MasterCard), if you are not sure Facebook has your correct
    mailing or email address, or if you are not sure whether your Facebook account is active or
    inactive, please visit www.________.com for instructions on how to update or view this information.
    Again, you do not need to do anything to receive your money. It will be sent automatically if the
    Court approves the settlement.


     11. When would I get my payment?

    The Court will hold a hearing on [date], to decide whether to approve the settlement. If Judge White
    approves the settlement after that, there may be appeals. It’s always uncertain whether these appeals
    can be resolved, and resolving them can take time, perhaps more than a year. Class Members will
    be informed of the progress of the settlement at www._______.com. Please be patient.

     12. What am I giving up to get a payment or stay in the Class?

    Unless you exclude yourself, you are staying in the Class, and that means that you can’t sue,
    continue to sue, or be part of any other lawsuit against Facebook about the legal issues in this case.
    It also means that all of the Court’s orders will apply to you and legally bind you. If you do not
    exclude yourself, you will agree to the “Mutual Release,” in Section XIII of the Settlement
    Agreement, available at www.__________.com, which describes exactly the legal claims that you
    give up if you get settlement benefits.



5
  The Facebook credits expire one year from issuance.
6
  The option to receive payment in the form of a check will be available only to those who are entitled to $25 or more in
payment.
7
  The Facebook credits expire one year from issuance.       7
                 QUESTIONS? CALL 1-800-000-0000 TOLL FREE, OR VISIT www.________.COM
      Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 34 of 38




              EXCLUDING YOURSELF FROM THE SETTLEMENT

If you don’t want a payment from this settlement, but you want to keep the right to sue or continue
to sue Facebook, Inc., on your own, about the legal issues in this case, then you must take steps to
get out. This is called excluding yourself—or is sometimes referred to as opting out of the
settlement Class.

 13. How do I get out of the settlement?

To exclude yourself from the settlement, you must send a letter by mail saying that you want to be
excluded from LLE One, LLC, et al., v. Facebook, Inc. (Case No. 4:16-cv-06232-JSW) (N.D. Cal.)
Be sure to include your name, mailing address, email address, Facebook advertiser account
identification number, and your signature. You must mail your exclusion request postmarked no
later than [date] to:

                                       Facebook Exclusions
                                         [address line 1]
                                         [address line 2]

If you ask to be excluded, you will not get any settlement payment, and you cannot object to the
settlement. You will not be legally bound by anything that happens in this lawsuit. You may be
able to sue (or continue to sue) Facebook in the future.

 14. If I don’t exclude myself, can I sue Facebook for the same thing later?

No. Unless you exclude yourself, you give up any right to sue Facebook for the claims that this
settlement resolves. If you have a pending lawsuit, speak to your lawyer in that case immediately.
You must exclude yourself from this Class to continue your own lawsuit. Remember, the exclusion
deadline is [date].

 15. If I exclude myself, can I get money from this settlement?

No. If you exclude yourself, you will not receive any money from this settlement. But, you may
sue, continue to sue, or be part of a different lawsuit against Facebook.


                       THE LAWYERS REPRESENTING YOU

 16. Do I have a lawyer in this case?

Class counsel in this case are Cohen Milstein Sellers & Toll PLLC
(https://www.cohenmilstein.com), in Washington, D.C., Eglet Adams (www.egletlaw.com), in Las
Vegas, NV, and Gibbs Law Group LLP (www.classlawgroup.com), in Oakland, CA, You will not
be charged for these lawyers. If you want to be represented by your own lawyer, you may hire one
at your own expense.
                                                 8
            QUESTIONS? CALL 1-800-000-0000 TOLL FREE, OR VISIT www.________.COM
      Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 35 of 38




 17. How will the lawyers be paid?

Class Counsel will ask the Court to approve payment of up to $12 million for attorneys’ fees and
reimbursement of up to $800,000 in the litigation expenses they incurred over the past three years.
The attorney’s fees would pay Class Counsel for investigating the facts, litigating the case, and
negotiating the settlement. They will also request payments of up to $15,000 to Plaintiff LLE One,
LLC and up to $10,000 to Jonathan Murdough for their services as Class Representatives. The
Court may award less than these amounts. These amounts have already been accounted for in
projecting the approximately $26 million available for Class Members.


                          OBJECTING TO THE SETTLEMENT

You can tell the Court that you don’t agree with the settlement or some part of it.

 18. How do I tell the Court that I don’t like the settlement?


If you’re a Class Member, you can ask the Court to deny approval by filing an objection. You can’t
ask the Court to order a different settlement; the Court can only approve or reject the settlement. If
the Court denies approval, no settlement payments will be sent out and the lawsuit will continue.
If that is what you want to happen, you must object.


Any objection to the proposed settlement must be in writing. If you file a timely written objection,
you may, but are not required to, appear at the Final Approval Hearing, either in person or through
your own attorney. If you appear through your own attorney, you are responsible for hiring and
paying that attorney. All written objections and supporting papers must (a) clearly identify the case
name and number (LLE One, LLC, et al., v. Facebook, Inc., Case No. 4:16-cv-06232-JSW), (b) be
submitted to the Court either by mailing them to the Class Action Clerk, United States District
Court for the Northern District of California, Oakland Division, 1301 Clay Street, Suite 400 S,
Oakland, California 94612, or by filing them in person at any location of the United States District
Court for the Northern District of California, and (c) be filed or postmarked on or before [date].


Be sure to include your name, mailing address, telephone number, email address, Facebook
advertiser account identification number, your signature, the reasons you object to the settlement,
whether you are objecting on behalf of only yourself, the settlement Class, or a subset of the
settlement Class, a disclosure of the number of class action settlements you have objected to in the
last 5 years (and if you have an attorney, the same disclosure for your attorney), whether you (or
your attorney) intend to appear at the final approval hearing, and the name and contact information
of any and all attorneys representing, advising, or assisting you, including all individuals who may
be entitled to compensation for any reason related to the objection or comment.



                                          9
            QUESTIONS? CALL 1-800-000-0000 TOLL FREE, OR VISIT www.________.COM
      Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 36 of 38




 19. What’s the difference between objecting and excluding?

Objecting is simply telling the Court that you don’t like something about the settlement. You can
object only if you stay in the Class. Excluding yourself is telling the Court that you don’t want to
be part of the Class. If you exclude yourself, you have no basis to object because the case no longer
affects you.

                        THE COURT'S FAIRNESS HEARING

The Court will hold a hearing to decide whether to approve the settlement. You may attend and
you may ask to speak, but you don’t have to.


 20. When and where will the Court decide whether to approve the settlement?

The Court will hold a Fairness Hearing at [time] on [day of the week, date], at the Ronald V.
Dellums Federal Building and U.S. Courthouse, 1301 Clay Street, Oakland, California 94612, in
Courtroom 5 on the 2nd Floor. At this hearing the Court will consider whether the settlement is
fair, reasonable, and adequate. If there are objections, the Court will consider them. Judge White
will listen to people who have asked to speak at the hearing. The Court may also decide how much
to pay to Class Counsel and the Class Representatives. After the hearing, the Court will decide
whether to approve the settlement. We do not know how long these decisions will take.


The court may reschedule the fairness hearing or change any of the deadlines described in this
notice. The date of the fairness hearing may change without further notice to Class Members. Be
sure to check the settlement website, www.__________.com, for news of any such changes. You
can also check whether the hearing date or any deadlines have changed by accessing the case docket
via the Court’s Public Access to Court Electronic Records (PACER) system at
https://ecf.cand.uscourts.gov.

 21. Do I have to come to the hearing?

No. Class Counsel will answer questions Judge White may have. But, you are welcome to come at
your own expense. If you send an objection, you don’t have to come to Court to talk about it. As
long as you mailed your written objection on time, the Court will consider it. You may also pay
your own lawyer to attend, but it’s not necessary.

 22. May I speak at the hearing?

You may ask the Court for permission to speak at the Fairness Hearing. To do so, you must indicate
your desire to speak at the hearing in your objection letter (see section 18 above). You cannot speak
at the hearing if you excluded yourself.


                                          10
            QUESTIONS? CALL 1-800-000-0000 TOLL FREE, OR VISIT www.________.COM
      Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 37 of 38




                                      If You Do Nothing

 23. What happens if I do nothing at all?

If you do nothing, you’ll receive a settlement payment as described above, as long as the Court
approves the settlement. But, unless you exclude yourself, you won’t be able to start a lawsuit,
continue with a lawsuit, or be part of any other lawsuit against Facebook about the legal issues in
this case, ever again.
                           GETTING MORE INFORMATION

 24. Are there more details about the settlement?

This notice summarizes the proposed settlement. More details are in the Settlement Agreement
available at www._______.com or by contacting the settlement administrator at email@email.com
or call 8xx-xxx-xxxx.

 25. How do I get more information?

You can email the settlement administrator at email@email.com or call 1-8xx-xxx-xxxx toll free;
or visit the website at www._______.com, where you will find answers to common questions about
the settlement, plus other information to help you determine whether you are a Class Member and
whether you are eligible for a payment.

All the case documents that have been filed publicly in this case are also available online through
the Court’s Public Access to Court Electronic Records (PACER) system at
https://ecf.cand.uscourts.gov. This case is called LLE One, LLC, et al. v. Facebook, Inc., and the
case number is 4:16-cv-06232-JSW (N.D. Cal.). You may also obtain case documents by visiting
the office of the Clerk of Court for the United States District Court for the Northern District of
California, Oakland Division, 1301 Clay Street, Suite 400 S, Oakland, California 94612, between
9:00 a.m. and 4:00 p.m., Monday through Friday, except court-observed holidays. More
information about the clerk’s office hours and other locations can be found at
https://www.cand.uscourts.gov/locations.

You can also contact Class Counsel for them to answer questions.

                                        CLASS COUNSEL
      Andrew N. Friedman                   Robert T. Eglet                   Eric H. Gibbs
    COHEN MILSTEIN                        EGLET ADAMS                  GIBBS LAW GROUP LLP
SELLERS & TOLL PLLC                   400 South Seventh Street,        505 14th Street, Suite 1110
1100 New York Ave. NW,                        Suite 400                   Oakland, CA 94612
        Fifth Floor                     Las Vegas, NV 89101            Telephone: (510) 350-9700
  Washington, DC 20005               Telephone: (702) 450-5400         Facsimile: (510) 350-9701
Telephone: (202) 408-4600             Facsimile: (702) 450-5451          ehg@classlawgroup.com
Facsimile: (202) 408-4699             eservice@egletlaw.com
afriedman@cohenmilstein.com               11
            QUESTIONS? CALL 1-800-000-0000 TOLL FREE, OR VISIT www.________.COM
        Case 4:16-cv-06232-JSW Document 198-2 Filed 10/04/19 Page 38 of 38




This notice only summarizes the proposed settlement. For the precise terms and conditions of the
settlement, please see the Settlement Agreement available at www._______.com, by contacting Class
Counsel using the contact information above, by accessing the Court docket in this case, for a fee,
through the Court’s Public Access to Court Electronic Records (PACER) system at
https://ecf.cand.uscourts.gov, or by visiting the office of the Clerk of the Court for the United States
District Court for the Northern District of California, Oakland Division, 1301 Clay Street, Suite 400 S,
Oakland, California 94612, between 9:00 a.m. and 4:00 p.m., Monday through Friday, excluding Court
holidays.


   PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S
           OFFICE TO INQUIRE ABOUT THIS SETTLEMENT.




                                            12
              QUESTIONS? CALL 1-800-000-0000 TOLL FREE, OR VISIT www.________.COM
